Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
May 1, 2017 and effective as of the Effective Date (as hereinafter defined), is
made and entered into by and among MGM GROWTH PROPERTIES OPERATING PARTNERSHIP
LP, a Delaware limited partnership (the “Borrower”), the other Loan Parties
under the Credit Agreement referred to below, each of the Lenders (as
hereinafter defined) party hereto and BANK OF AMERICA, N.A., as administrative
agent under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrower and the Lenders party hereto are parties to that certain Credit
Agreement, dated as of April 25, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of October 26, 2016, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Issuer) (collectively, the “Lenders”), and the Administrative
Agent.

B. In connection with the Credit Agreement, the Loan Parties executed various
Loan Documents to guaranty and/or secure the obligations of the Borrower under
the Credit Agreement.

C. The Borrower has requested that the Lenders party hereto agree to amend the
Credit Agreement subject to, and in accordance with, the terms and conditions
set forth herein.

D. The Lenders party hereto are willing to agree to enter into this Second
Amendment, subject to the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties
and each of the Lenders party hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Second Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this Second Amendment.

2. Amendments to Credit Agreement.

 

  (a)

The following new definition is hereby added to Section 1.01 of the Credit
Agreement, inserted in proper alphabetical order:



--------------------------------------------------------------------------------

  ““Second Amendment Effective Date” shall mean the “Effective Date” as defined
in that certain Second Amendment to Credit Agreement, dated as of May 1, 2017,
among the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders party thereto.”

 

  (b) The definition of “Debt Rating” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety.

 

  (c) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (b) thereof as
follows (for the avoidance of doubt, without affecting the paragraph following
such clause (b)):

“and (b) in respect of the Term B Facility, 1.25% per annum for Base Rate Loans
and 2.25% per annum for Eurodollar Rate Loans.

 

  (d) The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.”

 

  (e) The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (c) thereof as
follows (for the avoidance of doubt, without affecting the paragraph following
such clause (c)):

“when used in connection with the Revolving Facility, the Term A Facility or the
Term B Facility, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement;”

 

  (f) Section 2.04(a) of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence thereof as follows:

“Notwithstanding anything to the contrary contained herein, any prepayment of
the Term B Facility made after the Second Amendment Effective Date but on or
prior to the six (6) month anniversary of the Second Amendment Effective Date

 

2



--------------------------------------------------------------------------------

in connection with a Repricing Event shall be accompanied by the payment of the
fee described in Section 2.08(c).”

 

  (g) Section 2.04(b)(iv) of the Credit Agreement is hereby amended by amending
and restating the last sentence thereof as follows:

“Any prepayment of the Term B Facility after the Second Amendment Effective Date
and on or prior to the six (6) month anniversary of the Second Amendment
Effective Date pursuant to Section 2.04(b)(ii) in connection with a Repricing
Event described in clause (i) of the definition thereof shall be accompanied by
the payment of the fee described in Section 2.08(c).”

 

  (h) Section 2.08(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) Repricing Fee. If a Repricing Event is consummated after the Second
Amendment Effective Date and on or prior to the six (6) month anniversary of the
Second Amendment Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of (i) each Term B Lender with
Term B Loans that are repaid and (ii) each Term B Lender that withholds its
consent to such Repricing Event and is replaced or terminated as a Term B Lender
under Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loans of such Term B Lender that are prepaid in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (ii) of the definition thereof, the aggregate principal
amount of all Term B Loans of such Term B Lender that are so assigned or
terminated and repaid under Section 11.13. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.”

 

  (i) Clause (ii) of the proviso to the first paragraph of Section 11.13 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances of the applicable Class(es),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents with respect to such Class(es)
(including any amounts under Section 3.05 and, in the case of a Repricing Event
described in clause (ii) of the definition thereof after the Second Amendment
Effective Date and on or prior to the six (6) month anniversary of the Second
Amendment Effective Date, the fee described in Section 2.08(c)) from (x) in the
case of an assignment, the assignee (to the extent of such outstanding principal
and accrued interest and fees (other than fees payable due to the occurrence of
a Repricing Event)) or the Borrower (in the case of all other amounts (including
fees payable due to the occurrence of a Repricing Event)) and (y) in the case of
a termination and repayment, the Borrower;”

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. To induce the Lenders party hereto to agree
to this Second Amendment, the Borrower and each of the other Loan Parties
represent to the Lenders and the Administrative Agent that as of the date hereof
and as of the Effective Date:

(a) the Borrower and each of the other Loan Parties have all requisite power and
authority to enter into, execute and deliver this Second Amendment and to carry
out the transactions contemplated by, and to perform its obligations under or in
respect of, this Second Amendment;

(b) the execution and delivery of this Second Amendment and the performance of
the obligations of the Borrower and each of the other Loan Parties under or in
respect of this Second Amendment have been duly authorized by all necessary
corporate or other organizational action on the part of the Borrower and each of
the other Loan Parties;

(c) the execution and delivery of this Second Amendment and the performance of
the obligations of such Loan Party under or in respect of this Second Amendment
do not and will not (i) require any consent or approval not heretofore obtained
of any member, partner, director, stockholder, security holder or creditor of
such Loan Party; (ii) violate or conflict with any provision of such party’s
charter, articles of incorporation, operating agreement, partnership agreement
or bylaws, as applicable; (iii) violate or conflict with any provision of the
indentures governing the public Indebtedness of the Borrower and the Restricted
Subsidiaries, except to the extent that such violation or conflict could not
reasonably be expected to have a Material Adverse Effect; (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
Property of the Borrower, and the Restricted Subsidiaries, other than Liens
permitted by Section 8.03 of the Credit Agreement; or violate any Requirement of
Law applicable to such Party, except to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect;

(d) this Second Amendment has been duly and validly executed and delivered by
the Borrower and each of the other Loan Parties and constitutes a legal, valid
and binding obligation of the Borrower and each of the other Loan Parties,
enforceable against the Borrower and each of the other Loan Parties in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion;

(e) after giving effect to this Second Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this Second
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder that would constitute a Default or an Event of Default;
and

(f) each of the representations and warranties made by such Loan Party in or
pursuant to Article V of the Credit Agreement, as amended hereby, is true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date; provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they

 

4



--------------------------------------------------------------------------------

shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

4. Effectiveness of this Second Amendment. This Second Amendment shall be
effective only if and when:

(a) the Borrower, the other Loan Parties, and each Lender who has consented
hereto have delivered their fully executed signature pages hereto to the
Administrative Agent;

(b) each of the representations and warranties contained in Section 3 of this
Second Amendment shall be true and correct in all material respects;

(c) at such time that this Second Amendment becomes effective, all Term B Loans
are held by Term B Lenders who have consented to this Second Amendment with
respect to their entire respective Term B Loans at such time;

(d) the Borrower shall have paid all fees and expenses owed to the
Administrative Agent, the BofA Arranger (as defined below) and the Lenders
accrued through and including the Effective Date to such Administrative Agent,
BofA Arranger and Lenders; and

(e) unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Effective Date.

This Second Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied.

5. Acknowledgments. By executing this Second Amendment, each of the Loan Parties
(a) consents to this Second Amendment and the performance by the Borrower and
each of the other Loan Parties of their obligations hereunder, (b) acknowledges
that notwithstanding the execution and delivery of this Second Amendment, the
obligations of each of the Loan Parties under the Guaranty, the Pledge
Agreement, the Security Agreement and each of the other Loan Documents to which
such Loan Party is a party are not impaired or affected and the Guaranty, the
Pledge Agreement, the Security Agreement and each such Loan Document continues
in full force and effect and (c) affirms and ratifies, to the extent it is a
party thereto, the Guaranty, the Pledge Agreement, the Security Agreement and
each other Loan Document with respect to all of the Obligations as amended
hereby.

6. Miscellaneous.

(a) THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN DOCUMENT
WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION) AND ANY CLAIMS,

 

5



--------------------------------------------------------------------------------

CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL EACH BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) This Second Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this Second Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this Second Amendment by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually signed counterpart of this Second Amendment.

(c) The Borrower has appointed each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Second Amendment, collectively with Bank of America, N.A., the “BofA Arranger”),
JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Securities Inc., Fifth Third Bank, Morgan Stanley Senior Funding,
Inc., Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.
to act as joint lead arrangers and joint bookrunners for this Second Amendment
(in such capacity, the “Second Amendment Arrangers”), JPMorgan Chase Bank, N.A.
to act as syndication agent for this Second Amendment (in such capacity, the
“Second Amendment Syndication Agent”), and each of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Citizens Bank, N.A., Credit Agricole Corporate
and Investment Bank, Deutsche Bank Securities Inc., Fifth Third Bank, Morgan
Stanley Senior Funding, Inc., Sumitomo Mitsui Banking Corporation, SunTrust Bank
and The Bank of Nova Scotia to act as co-documentation agents for this Second
Amendment (in such capacity, the “Second Amendment Co-Documentation Agents”).
Each Second Amendment Arranger, the Second Amendment Syndication Agent and each
Second Amendment Co-Documentation Agent shall in such capacity, as applicable,
be entitled to all of the rights, protections and immunities of an “Arranger”
under the Credit Agreement; provided, that in no event will the Second Amendment
Arrangers, the Second Amendment Syndication Agent and the Second Amendment
Co-Documentation Agents (other than the BofA Arranger) be entitled to any fees
and expenses, and in no event will the Borrower be obligated to pay any fees and
expenses to any of the Second Amendment Arrangers, the Second Amendment
Syndication Agent and the Second Amendment Co-Documentation Agents (other than
the BofA Arranger), in connection with their roles as Second Amendment
Arrangers, Second Amendment Syndication Agent and Second Amendment
Co-Documentation Agents, as applicable.

(d) Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the

 

6



--------------------------------------------------------------------------------

“Credit Agreement”, or words of like import in any Loan Document, shall mean and
be a reference to the Credit Agreement as amended hereby. This Second Amendment
shall be deemed a “Loan Document” as defined in the Credit Agreement. Sections
11.14(b), 11.14(c), 11.14(d) and 11.15 of the Credit Agreement shall apply to
this Second Amendment as if expressly set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:   /s/ Andy H. Chien
Name:   Andy H. Chien Title:   Chief Financial Officer and Treasurer Other Loan
Parties:

MGP LESSOR, LLC

MGP LESSOR HOLDINGS, LLC

MGP FINANCE CO-ISSUER, INC.

By:   /s/ Andy H. Chien Name:   Andy H. Chien Title:   Chief Financial Officer
and Treasurer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Darleen R. Digrazia
Name:   Darleen R. Digrazia Title:   Vice President BANK OF AMERICA, N.A., as a
Lender By:   /s/ Brian D. Corum Name:   Brian D. Corum Title:   Managing
Director

[Signature Page to Second Amendment]